EX-5c PERSPECTIVE REWARDS (10/10) VARIABLE AND FIXED ANNUITY APPLICATION (VA640) Home Office:Lansing, Michigan www.jackson.com First Class Mail:P.O. Box 30314 Customer Care: 800-873-5654 Lansing, MI 48909-7814 Bank or Financial Institution Customer Care: 800-777-7779 Fax: 800-943-6761 Overnight Mail: 1 Corporate Way Hours: 8:00 a.m. to 8:00 p.m. ET Lansing, MI 48951 Email: contactus@jackson.com Broker/Dealer or External Account No. (if applicable) PLEASE PRINT Primary Owner If Owner Type of Ownership: Individual/Joint Trust Custodian Corporation/Pension Plan (and/or Joint Owner) is not a Social Security Number or Tax I.D. Number U.S. Citizen Sex Male Female and/or a U.S. U.S. Citizen Yes No Resident, Form W-9 or Form First Name Middle Name Last Name W-8BEN (as applicable) is required with application. Non-Natural Owner/Entity Name (if applicable) If Owner is a Trust, Trustee Certification Date of Birth (mm/dd/yyyy) Telephone Number(including area code) Email Address form X5335 or trust / / ( ) documents are required with Physical Address Line 1 (No P.O. Boxes) Line 2 application. It is required for Good City State ZIP Code Order that you provide a physical address. Mailing Address Line 1 Line 2 Only include mailing address if City State ZIP Code different from physical address. Joint Owner First Name Middle Name Last Name Proceeds will be distributed in accordance Social Security Number Date of Birth (mm/dd/yyyy) Sex U.S. Citizen with the MaleFemale Yes No Contract on / / the first death of either Email Address Relationship to Owner Telephone Number (including area code) Owner. Spouse ( ) Other Physical Address Line 1 (No P.O. Boxes) Line 2 City State ZIP Code VDA 640 10/10 Page 1 of 9 V640 10/10 LONG-TERM SMART Primary Annuitant Same as Owner SexMale Female U.S. Citizen Yes No Complete this First Name Middle Name Last Name section if different from Owner. Social Security Number Date of Birth (mm/dd/yyyy) Telephone No. (including area code) Relationship to Owner Spouse / / ( ) Other Physical Address Line 1 (No P.O. Boxes) Line 2 City State ZIP Code Joint/Contingent Annuitant Joint AnnuitantOR Contingent Annuitant SexMale Female U.S. Citizen Yes No Same as Joint Owner Complete this section if First Name Middle Name Last Name different from Joint Owner. Contingent Social Security Number Date of Birth (mm/dd/yyyy) Telephone No. (including area code) Relationship to Owner Annuitant Spouse must be / / ( ) Other Annuitant's Physical Address Line 1 (No P.O. Boxes) Line 2 spouse. Available only on a Qualified plan custodial City State ZIP Code account when electing a Joint GMWB. Beneficiary(ies) It is required for Primary % Percentage of Death Benefit Good Order that the Death Individual Name (First, Middle, Last) or Non-Natural Entity Name Benefit Percentage be whole numbers Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner and must total 100% for each Spouse / / beneficiary Other type. Primary Contingent % Percentage of Death Benefit For additional Individual Name (First, Middle, Last) or Non-Natural Entity Name beneficiaries, please attach a separate sheet, Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner signed and dated by the / / Owner, which includes names, percentages, Primary Contingent % Percentage of Death Benefit and other required Individual Name (First, Middle, Last) or Non-Natural Entity Name information. Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner / / VDA 640 10/10 Page 2 of 9 V640 10/10 LONG-TERM SMART Premium Payment Make all checks Select method of payment payable to Jackson Check $ Wire $ National Life External Transfer $ Internal Transfer $ Insurance Company. Annuity Type IRA: Qualified Plan: SEP/IRA (408(k)): Jacksonwill issue Annuity IRA - Traditional* 401(k) Qualified Savings Plan SARSEP Type per the Stretch IRA Cash Balance-Defined Benefit SEP bold Roth IRA: Cash Balance-Defined Contribution ORP: headings. Roth Conversion HR-10 (Keogh) Plan ORP Roth IRA* Money Purchase Texas ORP *Tax Contribution Years and Amounts: Profit Sharing Plan Charitable Remainder Trust: Year:$ Roth 401(k) Charitable Remainder Year:$ Target Benefit Plan Annuity Trust Charitable Remainder Non-Qualified Plan: TSA Plan: Unitrust Deferred Compensation 403(b) TSA Non-Tax Qualified Statement Regarding Existing Policies or Annuity Contracts I (We) certify that: (please select one) It is required for Good Order I (We) do not have any existing life insurance policies or annuity contracts. that this entire I (We) do have existing life insurance policies or annuity contracts. section be completed. Notice to Producer/Representative: If the Applicant does have existing life insurance policies or annuity contracts you COMPLETE must present and read to the Applicant the Replacement of Life Insurance or Annuities form (X0512 - state variations X0512 may apply) and return the notice, signed by both the Producer/Representative and Applicant, with the Application. " REPLACEMENT If yes, complete the Yes No OF LIFE following Company Are you replacing an existing life insurance policy or annuity contract? INSURANCE OR information. ANNUITIES" Company name Contract number Anticipated amount WHERE REQUIRED $ (must be dated on or before $ the Application Sign Date to be in Good Order). $ Transfer Information Non-Qualified Plan Types: IRC 1035 Exchange Non-1035 Exchange All Other Plan Types: Direct Transfer Direct Rollover Non-Direct Rollover For transfers, Please check the appropriate box(es) under the " Transfer Type" and " Client Initiated" headings. If you have it is required already, or plan to submit a transfer request to the surrendering institution, please select " Yes" under " Client for Good Initiated." Jackson will only request the funds if this section is left blank or checked " No." Order that this entire section Transfer Client Anticipated date Anticipated be completed. Type Initiated Company releasing funds Account number of receipt transfer amount Full Yes / / $ Partial No Full Yes / / $ Partial No Full Yes / / $ Partial No Annuitization/Income Date Specify Income Date (mm/dd/yyyy) If an Income Date is not specified, the Company will default / / to the Latest Income Date as shown in the Contract. VDA 640 10/10 Page 3 of 9 V640 10/10 LONG-TERM SMART Optional Death BenefitsAll optional death benefits may not be available in all states and once selected cannot be changed. If no Optional Select only one of the following.May not be selected in combination with LifeGuard Freedom FlexDB. Death Benefit 5% Roll-Up Death Benefit (4% if the owner is age 70 or older on the date of issue) (Ages 0-79) is selected your With Highest Quarterly Anniversary Value Death Benefit beneficiary(ies) will receive the Without Highest Quarterly Anniversary Value Death Benefit standard 6% Roll-Up Death Benefit (5% if the Owner is age 70 or older on the date of issue) (Ages 0-79) death benefit. Please see the With Highest Quarterly Anniversary Value Death Benefit prospectus for Without Highest Quarterly Anniversary Value Death Benefit details. Highest Quarterly Anniversary Value Death Benefit (Ages 0-79) Optional Death Other Optional BenefitsAll optional benefits may not be available in all states and once selected cannot be changed. Benefits and Other Guaranteed Living Benefit Options (May select only one GMWB) Optional Benefits: GMWB For Life Additional (For Life Guaranteed Minimum Withdrawal Benefits) LifeGuard Freedom 6 Net charges will For Life GMWB with Bonus, Annual Step-Up, apply.Please LifeGuard Freedom Flex & Earnings-Sensitive Withdrawal Amount (Ages 45-80) see the For Life GMWB with Owner's choice of prospectus Bonus and Step-Up (Ages 35-80) LifeGuard Freedom 6 Net w/ Joint Option for details. Joint For Life GMWB with Bonus, Annual Step-Up, Bonus Step-Up & Earnings-Sensitive Withdrawal Amount (Ages 45-80) (Must select one) (Must select one) Election Age 5 5% Annual Jackson Select limitations 6% Annual to Highest For Life GMWB with Bonus, GWB Adjustment, apply based Quarterly Contract Value* Annual Step-Up, & Transfer of Assets (Ages 55-80) on the age of 7% the Owner(s) * Not available with 8% bonus 8% Jackson Select w/ Joint Option or Covered Joint For Life GMWB with Bonus, GWB Adjustment, Lives. LifeGuard Freedom Flex w/ Joint Option Annual Step-Up, & Transfer of Assets (Ages 55-80) Joint For Life GMWB with Owner's choice of Bonus and Step-Up (Ages 35-80) GMWB (Guaranteed Minimum Withdrawal Benefits) Bonus Step-Up (Must select one) (Must select one) SafeGuard Max 5% Annual GMWB with 5-Year Step-Up (Ages 0-85) 6% Annual to Highest AutoGuard 5 Quarterly Contract Value* 7% 5% GMWB with Annual Step-Up (Ages 0-80) *Not available with 7% bonus AutoGuard 6 4 LifeGuard Freedom Flex DB 6% GMWB with Annual Step-Up (Ages 0-80) For Life GMWB with 6% Bonus, Annual Step-Up, and Death Benefit(Ages 35-70) Earnings Protection Benefit EarningsMax (Ages 0-75) For Non-Qualified plans, spousal joint ownership required unless non-natural owner, then spousal joint annuitants required.
